DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin D. Petruzzelli (Reg No. 52,118) on 04/19/2022.

The application has been amended as follows: 

1-16 (Canceled)
 
17. (Currently Amended) A network system comprising:
a communication apparatus to which a plurality of IPv6 addresses are set; and
a server having a Domain Name System (DNS) function, configured to manage a host name of the communication apparatus, the host name being managed associated with at least one IP address notified from the communication apparatus, 
wherein the communication apparatus is configured to (a) accept a user instruction to select one or more IPv6 addresses, (b) select the one or more IPv6 addresses from among the set IPv6 addresses based on the user instruction, and (c) notify the server of the selected one or more IPv6 addresses, and
wherein the communication apparatus is further configured to cause a display device to display a user interface that accepts the user instruction. 

18. (Currently Amended) A communication apparatus capable of communicating with a server which provides a Domain Name System (DNS) function for managing at least one IP address associated with a host name, a plurality of IPv6 addresses being set to the communication apparatus, the communication apparatus comprising:
a memory device storing a program; and
one or more controllers configured at least by the program at least to:
accept a user instruction to select one or more IPv6 addresses;
select the one or more IPv6 addresses from among the set IPv6 addresses based on the user instruction; and
notify the server of the selected one or more IPv6 addresses,
wherein the one or more controllers is or are further configured to cause a display device to display a user interface that accepts the user instruction. 

19. (Previously Presented) The communication apparatus according to claim 18, wherein one of the set IPv6 addresses is a link local address. 

20. (Previously Presented) The communication apparatus according to claim 19, wherein one of the set IPv6 addresses is a stateless address, a manually set address, or a stateful address. 

21. (Previously Presented) The communication apparatus according to claim 19, wherein the set IPv6 addresses have different address scopes respectively. 

22. (Canceled)

23. (TO BE CANCELED) 

24. (Currently Amended) The communication apparatus according to claim 18 

25. (Currently Amended) The communication apparatus according to claim 18 

26. (Previously Presented) The communication apparatus according to claim 18, further comprising a printing device configured to perform printing processing according to print data transmitted from a network device. 

27. (Previously Presented) The communication apparatus according to claim 18, wherein the one or more controllers is or are further configured at least by the program at least to reject an incoming packet of which a destination address is an IPv6 address associated with a network device but has not been registered to the server.

28. (Currently Amended) A control method for a communication apparatus capable of communicating with a server which provides a Domain Name System (DNS) function for managing an IP address associated with a host name, a plurality of IPv6 addresses being set to the communication apparatus, the control method comprising:
causing a display device to display a user interface; 
accepting, via the user interface, a user instruction to select one or more IPv6 addresses;
selecting the one or more IPv6 addresses from among the set IPv6 addresses based on the user instruction; and
notifying the server of the selected one or more IPv6 addresses. 

29. (Previously Presented) The control method according to claim 28, wherein one of the set IPv6 addresses is a link local address. 

30. (Previously Presented) The control method according to claim 29, wherein one of the set IPv6 addresses is a stateless address, a manually set address, or a stateful address. 

31. (Previously Presented) The control method according to claim 28, wherein the set IPv6 addresses have different address scopes respectively. 

32. (Canceled)

33. (TO BE CANCELED) 

34. (Currently Amended) The control method according to claim 28 

35. (Currently Amended) The control method according to claim 28 

36. (Previously Presented) The control method according to claim 28, wherein the communication apparatus comprises a printing device configured to perform printing processing according to print data transmitted from a network device.

37. (Previously Presented) The control method according to claim 28, further comprising rejecting an incoming packet of which a destination address is an IPv6 address associated with a network device but has not been registered to the server.

38. (Currently Amended) A non-transitory computer-readable medium storing a program for causing a computer to perform a control method for a communication apparatus capable of communicating with a server which provides a Domain Name System (DNS) function for managing an IP address associated with a host name, a plurality of IPv6 addresses being set to the communication apparatus, the control method comprising:
causing a display device to display a user interface;
accepting, via the user interface, a user instruction to select one or more IPv6 addresses;
selecting the one or more IPv6 addresses from among the set IPv6 addresses based on the user instruction; and
notifying the server of the selected one or more IPv6 addresses. 

39. (Currently Amended) A network system comprising:
 one or more processors of a communication apparatus to which a plurality of IPv6 addresses are set; and
a network interface controller of the communication apparatus, the network interface controller configured to communicate over a network utilizing at least one IPv6 address of the plurality of IPv6 addresses, 
wherein the one or more processors is or are configured at least by a program to (a) accept a user instruction to select one or more IPv6 addresses, (b) select the one or more IPv6 addresses from among the set IPv6 addresses based on the user instruction, and (c) notify a server of the selected one or more IPv6 addresses, 
wherein the server has a Domain Name System (DNS) function, which is configured to manage a host name of the communication apparatus, the host name being managed associated with at least one IP address notified from the communication apparatus, and
wherein the one or more processors is or are further configured at least by the program to cause a display device to display a user interface that accepts the user instruction.



Allowable Subject Matter
Claims 17-21, 24-31, 34-39 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record do not disclose or suggest in combination:
one or more processors of a communication apparatus to which a plurality of IPv6 addresses are set; and
a network interface controller of the communication apparatus, the network interface controller configured to communicate over a network utilizing at least one IPv6 address of the plurality of IPv6 addresses, wherein the one or more processors is or are configured at least by a program to (a) accept a user instruction to select one or more IPv6 addresses, (b) select the one or more IPv6 addresses from among the set IPv6 addresses based on the user instruction, and (c) notify a server of the selected one or more IPv6 addresses, and 
wherein the server has a Domain Name System (DNS) function, which is configured to manage a host name of the communication apparatus, the host name being managed associated with at least one IP address notified from the communication apparatus, and wherein the one or more processors is or are further configured at least by the program to cause a display device to display a user interface that accepts the user instruction in light of the other features in the claims 17-21, 24-31, and 34-39.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        

6/4/2022